Case 20-50271-acs       Doc 25     Filed 09/09/20     Entered 09/09/20 11:38:44            Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION

IN RE:                                           )
                                                 )
BRIGID NMN ROBINE                                )        CASE NO: 20-50271-ACS
                                                 )
DEBTOR(S)                                        )


           ORDER APPROVING EMPLOYMENT OF REAL ESTATE BROKER


         The Court having considered the Application of the Trustee for permission to employ BK

Global Real Estate Services and Century 21 Select Group Hamlin for the purpose of negotiating

with the first lienholder on certain real property located at 104 Pine Terrace, Milford,

Pennsylvania in which the estate has no equity and upon approval from the Court to sell such

property for the Trustee: and the Court being otherwise duly and sufficiently advised:

         IT IS HEREBY ORDERED the employment of BK Global Real Estate Services and

Century 21 Select Group Hamlin, by the Trustee is hereby approved with compensation for

services rendered and reimbursement for out-of-pocket expenses incurred at the rates set forth

therein, subject to approval by this Court.




Prepared By:

/s/ Mark Little
Mark Little, Trustee
1917 Versnick Dr
Madisonville, Kentucky 42431
